Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the initial Office action based on the application filed on Jan. 16, 2020.
Claims 1-20 are presently pending in the application have been examined below, of which, Claims 1, 11, and 16 are presented in independent form.
Effective Date
Effective date that has been considered for this application is Jan. 16, 2021.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submissions of the Information Disclosure Statement dated Jan. 16, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 depend on Claim 1. Therefore, the claims suffer the same deficiency as the parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0205115 (hereinafter "Gomes”) in view of US 2019/0380014 (hereinafter “Onishi”) and further in view of 2019/0050217 (hereinafter “Tatourian”).
In the following claim analysis, Applicant’s claim language is presented in boldface and Examiner’s explanations/notes/remarks are in square brackets and emphases are underlined.

Referring to Claim 1, Gomes discloses a first vehicle (Gomes, Fig. 7, para. 141), comprising: a wireless transceiver Gomes, para. 141, An AV (autonomous vehicle) … communicating via RF wireless communication; Claim 15); and a processor (Gomes, Claim 15) programmed to 
responsive to encountering a second vehicle, establish a wireless connection to the second vehicle via the wireless transceiver (Gomes, Fig. 7, para. 179, The nearby vehicle(s) 730 may correspond to any of the vehicles shown in and discussed above with regard to FIG. 3, and may communicate with any of those example vehicles … using wireless communication), identify a software update for a controller of the second vehicle (Gomes, Fig. 7-8, para. 10, the cloud of FIG. 7 that distributes information updates comprising, for example, update metadata and update data to vehicles (e.g., AVs) in a network; Fig. 9, para.195, an example data structure of an information update 900, including details of an example update metadata portion 901 and an example update data portion 902; para. 215, An update process according to aspects of the present disclosure may also take into account updates to software/firmware/data/configuration information of various vehicle controllers), wherein the software update is incompatible with the vehicle (Gomes, Fig. 10A-10B, para. 201-203, the verification of block 1012 found that the update version and the order policy of the information update is consistent … the method determined that the vehicle conditions for application of the information update had not been met [is incompatible with the vehicle]),
responsive to connecting to a predefined wireless network, download the software update into a local storage (Gomes, Fig. 10A-10B, para. 204, In the particular technical environment of a vehicle such as an AV, for example, the OBU may, for example, use a vehicle network [a predefined wireless network] such as a Controller Area Network (CAN) communication interface, to transfer data of the information update to the various vehicle components [a local storage] and/or systems, for the purpose of applying the information update).
	Gomes does not appear to explicitly disclose obtain a vehicle identification of the second vehicle and use the vehicle identification. However, in an analogous art to the claimed invention in the field of data transmission, Onishi teaches obtain a vehicle identification of the second vehicle (Onishi, para. 54, vehicle #A and vehicle #B transmit respective information pieces each provided with an ID) and use the vehicle identification (Onishi, para. 141, in vehicle #A, information piece B is included in the information list 15 and the received list from vehicle #B; para. 142, Vehicle #A and vehicle #B update the respective information lists 15)
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Gomes and Onishi before him/her to modify Gomes’ software update method for operating an autonomous vehicle including the steps of obtaining a vehicle identification of the second vehicle and identifying a software update for a controller of the second vehicle using the vehicle identification, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to identify the candidate compute nodes using their identification information to ensure secure and safe software update to the target vehicles.
Gomes as modified does not appear to explicitly disclose responsive to reencountering the second vehicle, reconnect to the second vehicle via the wireless transceiver and transmit the software update to the second vehicle. However, in an analogous art to the claimed invention in the field of software update, Tatourian teaches responsive to reencountering the second vehicle, reconnect to the second vehicle via the wireless transceiver and transmit the software update to the second vehicle (Tatourian, para. 47, FIG. 6 shows a vehicle-to-vehicle (V2V) update format. Here, vehicle 1 may include the latest FW/SW update. The updates are communicated from vehicle 1 to secondary vehicles (vehicle 2, 3 . . . n) … the vehicles comprise the latest communication technology (e.g., 5G, LTE) to enhance communication. The secondary 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Gomes as modified and Tatourian before him/her to modify Gomes’ software update method for operating an autonomous vehicle including the steps of responsive to reencountering the second vehicle, reconnecting to the second vehicle via the wireless transceiver and transmit the software update to the second vehicle. The modification would be obvious because one of ordinary skill in the art would be motivated to incorporate Tatourian’s technique to take advantages including secure key management for suppliers in order to protect their code and data, straddled SW update behind feature flags, lateral SW distribution using V2V technologies to reduce bandwidth requirements on cellular links, and removal of SW versions by maintaining all vehicles at the latest SW version. It should be noted that certain older vehicles may be unable to run all new features due to HW limitations determined by the vehicle's SW orchestrator (Tatourian, para. 25).

Referring to Claim 6, the rejection of Claim 1 is incorporated. Gomes as modified further discloses: wherein the processor is further programmed to: responsive to reconnecting to the second vehicle, verify a current software version for the controller of the second vehicle (Gomes, para. 201,  the method may direct the OBU to verify that the update version and the order policy of the information update (e.g., update metadata portion 901) are consistent with the current version and update order policy of the vehicle information (e.g., software, firmware, data, and/or configuration information) to be updated by the received information update).  

Referring to Claim 7, the rejection of Claim 6 is incorporated. Gomes as modified further discloses: wherein the processor is further programmed to: responsive to verifying the software update is of a newer version, send a request to transmit software to the second vehicle (Gomes, para. 219, Each vehicle may comprise a corresponding on-board unit to, among other things, receive and manage application of information updates to systems of the corresponding vehicle. Such a method may comprise receiving, by the on-board unit of a first vehicle from a cloud-based system, an information update [a request] comprising metadata that specifies update version information, update order policy information, and information that identifies at least one system of the first vehicle that is to be updated using the information update); and responsive to receiving an acceptance of the request, transmit the software update to the second vehicle (Tatourian, para. 47, FIG. 6 shows a vehicle-to-vehicle (V2V) update format. Here, vehicle 1 may include the latest FW/SW update. The updates are communicated from vehicle 1 to secondary vehicles (vehicle 2, 3 . . . n) … the vehicles comprise the latest communication technology (e.g., 5G, LTE) to enhance communication. The secondary vehicles may be in direct communication with the primary vehicle (Vehicle 1). Once the FW/SW update is successfully executed in a secondary vehicle).  The motivation to combine the references is the same as set forth in the rejection of Claim 1.

Referring to Claim 8, the rejection of Claim 1 is incorporated. Gomes as modified further discloses: responsive to receiving a download instruction from a server, download the software update for the second vehicle (Tatourian, para. 47, FIG. 6 shows a vehicle-to-vehicle (V2V) update format. Here, vehicle 1 may include the latest FW/SW update. The updates are communicated from vehicle 1 to secondary vehicles (vehicle 2, 3 . . . n) … the vehicles comprise , wherein the download instruction include information identifying a version of the software update to download and the second vehicle as a potential recipient vehicle (Gomes, Claim 1, an information update comprising metadata that specifies update version information, update order policy information; Fig. 7-8, para. 10, the cloud of FIG. 7 that distributes information updates comprising, for example, update metadata and update data to vehicles (e.g., AVs [as potential recipient vehicle]) in a network).  

Referring to Claim 9, the rejection of Claim 1 is incorporated. Gomes as modified further discloses: wherein the processor is further programmed to: responsive to connecting to a third vehicle for the first time (Tatourian, para. 47, FIG. 6 shows a vehicle-to-vehicle (V2V) update format. Here, vehicle 1 may include the latest FW/SW update. The updates are communicated from vehicle 1 to secondary vehicles (vehicle 2, 3 . . . n), verify if the software update is compatible with a controller of the third vehicle (Gomes, para. 201,  the method may direct the OBU to verify that the update version and the order policy of the information update (e.g., update metadata portion 901) are consistent with the current version and update order policy of the vehicle information (e.g., software, firmware, data, and/or configuration information) to be updated by the received information update; para. 215, An update process according to aspects of the present disclosure may also take into account updates to software/firmware/data/configuration information of various vehicle controllers); and responsive to verifying the software is compatible with the controller of the third vehicle, wirelessly transmit the software update to the third vehicle (Tatourian, para. 47, FIG. 6 shows a vehicle-to-vehicle (V2V) update format. Here, vehicle 1 may include the latest FW/SW update. The updates are communicated from vehicle 1 to secondary vehicles (vehicle 2, 3 . . . n) … the vehicles comprise the latest communication technology (e.g., 5G, LTE) to enhance communication).  The motivation to combine the references is the same as set forth in the rejection of Claim 1.

Referring to Claim 10, the rejection of Claim 1 is incorporated. Gomes as modified further discloses: wherein the processor is further programmed to: responsive to connecting a fourth vehicle which indicates an availability of a second software update (Tatourian, para. 47, FIG. 6 shows a vehicle-to-vehicle (V2V) update format. Here, vehicle 1 may include the latest FW/SW update [indicates an availability of a second software update]. The updates are communicated from vehicle 1 to secondary vehicles (vehicle 2, 3 . . . n), verify if the second software update is compatible and newer than a current version of software for a controller of the vehicle (Gomes, para. 201,  the method may direct the OBU to verify that the update version and the order policy of the information update (e.g., update metadata portion 901) are consistent with the current version and update order policy of the vehicle information (e.g., software, firmware, data, and/or configuration information) to be updated by the received information update; para. 215, An update process according to aspects of the present disclosure may also take into account updates to software/firmware/data/configuration information of various vehicle controllers); and responsive to a successful verification, send an accept message indicative intent to receive to second software update to the fourth vehicle (Tatourian, para. 47, FIG. 6 shows a vehicle-to-vehicle (V2V) update format. Here, vehicle 1 .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0205115 (hereinafter "Gomes”) in view of US 2019/0380014 (hereinafter “Onishi”) in view of 2019/0050217 (hereinafter “Tatourian”) and further in view of US 2019/0349552 (hereinafter “KURIHASHI”).

Referring to Claim 2, the rejection of Claim 1 is incorporated. Gomes as modified does not appear to explicitly disclose responsive to receiving a driving instruction directing the vehicle to get closer to the second vehicle, perform a driving maneuver using the driving instruction. However, in an analogous art to the claimed invention in the field of digital computing or data processing, KURIHASHI teaches responsive to receiving a driving instruction directing the vehicle to get closer to the second vehicle, perform a driving maneuver using the driving instruction (KURIHASHI, para. 48, the server 2 transmits driving instructions to the terminal of the image capturing vehicle so that the distance between the image capturing vehicle and the vehicle to be captured becomes closer based on the positional information of the vehicle to be captured).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Gomes as modified and KURIHASHI before him/her to modify Gomes’ software update method for operating an autonomous vehicle .

Claims 3-5, 11, 13-15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0205115 (hereinafter "Gomes”) in view of US 2019/0380014 (hereinafter “Onishi”) in view of 2019/0050217 (hereinafter “Tatourian”) and further in view of US 10,220,850 (hereinafter “Naserian”).

 Referring to Claim 3, the rejection of Claim 1 is incorporated. Gomes as modified further discloses: maintain a frequency list recording encounter information each time the vehicle encounters the second vehicle (Onishi, Fig. 5, para. 81-82, In OP103, the control unit 14 determines whether or not the inter-vehicle communication unit 12 has detected another data communication device 1 and established connection with the other data communication device 1 … the data communication devices 1 transmitting the respective information lists 15 [a frequency list] to each other; para. 83, the control unit 14 makes a determination not to transmit information provided with an ID redundant [Thus, it is elementary math to increase the frequency count by 1 each time such a determination is made]), but Gomes as modified does not appear to explicitly disclose wherein the encounter information includes location, time and duration of encounters. However, in an analogous art to the claimed invention in the field of data transmission, Naserian teaches wherein the encounter information includes location, time and duration of encounters (Naserian, Col. 1, lines 24-25, The host vehicle also include at least one sensor configured to detect a position of a reference vehicle; col. 14, lines 30-36, the vehicle controller may be programmed to perform data discrimination tasks whereby location and trajectory data received from a plurality of nearby vehicles is narrowed down to include only those specific vehicles that are expected to affect an upcoming stop position and/or duration of the host vehicle;  col. 15, lines 24-31, the BSM signals may be indicative of imminent reference vehicle maneuvers which may impact the deceleration and/or stop time of the reference vehicle. Based at least on BSM (Basic Safety Message) signals, the traffic signal state, location of the intersection, coordinates and trajectories of the reference vehicles, and coordinates and trajectory of the host vehicle, the algorithm includes calculating a time until the path of the host vehicle is clear; col. 17, lines 1-10, The host vehicle may detect the presence of any number of nearby reference vehicles. And, the detected vehicles may be travelling in any number of different directions … the vehicle controller may be programmed to calculate the location and travel direction of each of the detected reference vehicles).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Gomes as modified and Naserian before him/her to modify Gomes’ software update method for operating an autonomous vehicle including Naserian’s ducting the presence of nearby reference vehicles technique. The modification would be obvious because one of ordinary skill in the art would be motivated to program a controller of a vehicle to detect a position of a reference vehicle, to determine a path between a current host vehicle and an upcoming intersection. The controller is also programmed to forecast a path clearance time at which the host vehicle is able to traverse the intersection in response to sensor data indicating the reference vehicle moving within the path ahead of 

Referring to Claim 4, the rejection of Claim 3 is incorporated. Gomes as modified further discloses: wherein the processor is further programmed to: calculate a probability to reencounter the second vehicle using the frequency list (Gomes para. 157, The feedback … to gather remotely located historical information … with remotely accessible historical information [included in the frequency list] … being used together with remotely located, historical information (e.g., at Cloud 517), from which a probability of a successful wireless connection of a network node (e.g., the AV [the second vehicle]) to a fixed AP (not shown) at or near a specific geographic location/area, may be derived), and responsive to the probability being greater than a predefined threshold, enable download of the software update for the second vehicle (Tatourian, para. 102, replace the existing vehicle code with the code upgrade if the logged error indication [as the calculated probability] is less than a first threshold [and greater than a predefined success threshold 0]; and direct the code upgrade to a second vehicle to update the second vehicle code). The motivation to combine the references is the same as set forth in the rejection of Claim 1.

Referring to Claim 5, the rejection of Claim 4 is incorporated. Gomes as modified further discloses: wherein the processor is further programmed to: sharing the frequency list with another vehicle associated with a user of the vehicle (Onishi, Fig. 5, para. 81-82, In OP103, the control unit 14 determines whether or not the inter-vehicle communication unit 12 has detected another data communication device 1 and established connection with the other data communication device 1 … the data communication devices 1 transmitting the respective .  The motivation to combine the references is the same as set forth in the rejection of Claim 1.

Referring to Claim 11, the claim is a method claim with the similar claim limitations as in the vehicle claims 1, 3, and 4. Therefore, it is rejected under the same rational set forth in the rejections of claims 1, 3, and 4.

Referring to Claim 13, the rejection of Claim 11 is incorporated and the claim limitations is similar to the claim limitations in claim 8. Therefore, it is rejected under the same rational set forth in the rejection of claim 8.

Referring to Claim 14, the rejection of Claim 11 is incorporated and the claim limitations is similar to the claim limitations in claim 5. Therefore, it is rejected under the same rational set forth in the rejection of claim 5.

Referring to Claim 15, the rejection of Claim 11 is incorporated and the claim limitations is similar to the claim limitations in claims 6 and 7. Therefore, it is rejected under the same rational set forth in the rejections of claims 6 and 7.

Referring to Claim 16, the claim is a computer medium claim with the similar claim limitations as in claims 1 and 11. Therefore, it is rejected under the same rational set forth in the rejections of claims 1 and 11.

Referring to Claim 19, the rejection of Claim 16 is incorporated and the claim limitations is similar to the claim limitations in claim 9. Therefore, it is rejected under the same rational set forth in the rejection of claim 9.

Claims 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0205115 (hereinafter "Gomes”) in view of US 2019/0380014 (hereinafter “Onishi”) in view of 2019/0050217 (hereinafter “Tatourian”) in view of US 10,220,850 (hereinafter “Naserian”) and further in view of US 2019/0349552 (hereinafter “KURIHASHI”).

Referring to Claim 12, the rejection of Claim 11 is incorporated and the claim limitations is similar to the claim limitations in claim 2. Therefore, it is rejected under the same rational set forth in the rejection of claim 2.

Referring to Claim 17, the rejection of Claim 16 is incorporated and the claim limitations is similar to the claim limitations in claim 2. Therefore, it is rejected under the same rational set forth in the rejection of claim 2.

Referring to Claim 18, the rejection of Claim 17 is incorporated and the claim limitations is similar to the claim limitations in claim 8. Therefore, it is rejected under the same rational set forth in the rejection of claim 8.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0205115 (hereinafter "Gomes”), in view of US 2019/0380014 (hereinafter “Onishi”) in view of .

Referring to Claim 20, the rejection of Claim 16 is incorporated. Gomes as modified discloses the non-transitory computer-readable medium of claim 16, further comprising instructions, when executed by a processor of a vehicle, made the vehicle to: responsive to connecting a donor vehicle which indicates an availability of a second software update (Tatourian, para. 47, FIG. 6 shows a vehicle-to-vehicle (V2V) update format. Here, vehicle 1 may include the latest FW/SW update. The updates are communicated from vehicle 1 to secondary vehicles (vehicle 2, 3 . . . n), verify if the second software update is compatible and newer than a current version of software for a controller of the vehicle (Gomes, para. 201,  the method may direct the OBU to verify that the update version and the order policy of the information update (e.g., update metadata portion 901) are consistent with the current version and update order policy of the vehicle information (e.g., software, firmware, data, and/or configuration information) to be updated by the received information update; para. 215, An update process according to aspects of the present disclosure may also take into account updates to software/firmware/data/configuration information of various vehicle controllers). And the motivation to combine the references is the same as set forth in the rejection of Claim 1.
Gomes as modified does not appear to explicitly disclose responsive to a successful verification, send an accept message indicative intent to receive to second software update to the donor vehicle. However, in an analogous art to the claimed invention in the field of data transmission, Park teaches responsive to a successful verification, send an accept message indicative intent to receive to second software update to the donor vehicle (Park, Fig. 4, para.  to the server 200 [in the donor vehicle]).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Gomes as modified and Park before him/her to modify Gomes’ software update method for operating an autonomous vehicle including Park’s verification and sending message method shown in Fig. 4. The modification would be obvious because one of ordinary skill in the art would be motivated to implement a vehicular update system including a communication device configured to communicate between a server and a controller included in a vehicle to prevent any compromised data, which is not update data, invades the vehicle system to be updated, since a vehicle is a transportation means on which the human rides, data security is very important compared with other communication environments for the reason of safety (Park, Abstract and para. 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0125354 teaches a software update system that includes another vehicle in which third software is installed, wherein the server apparatus generates update data of the third software based on the environmental information or operation information of the vehicle and transmits the update data of the third software to the other vehicle; and 
US 2015/0220321 teaches selecting a target vehicle among neighboring vehicles via 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAXIN WU/
Primary Examiner, Art Unit 2191